Exhibit 10.3

EXECUTION VERSION

December 13, 2013

Mr. Jack Dunn

FTI Consulting, Inc.

777 S. Flagler Drive

Suite 1500 – West Tower

West Palm Beach, FL 33401

 

  Re: Separation Letter Agreement

Dear Jack:

This letter agreement (“Letter Agreement”) will confirm our understanding with
regard to your termination of employment with FTI Consulting, Inc. and its
affiliates (the “Company”) for Good Reason (as such term is defined in your
Employment Agreement, as defined in Section 2 below), and the Company
acknowledges that it has hereby waived the requirement of notice of Good Reason.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in your Employment Agreement, dated as of November 5, 2002, as amended,
(collectively, the Employment Agreement and Amendments No. 1, No. 2, No. 3,
No. 4, No. 5 and No. 6 thereto, are referred to herein as the “Employment
Agreement”).

1. Separation. The parties have mutually agreed that your last day of employment
with the Company and its affiliates will be January 20, 2014 (the “Separation
Date”). You will resign all of your positions with the Company (and as a
fiduciary of any benefit plan of the Company) as of the Separation Date, and you
will execute such additional documents as requested by the Company to evidence
the foregoing. The Company and you agree that your employment termination is not
in contemplation of a change in control of the Company.

2. Continued Service. During the period from the date hereof through the
Separation Date (the “Continued Employment Period”), you will continue to serve
as the Company’s Chief Executive Officer pursuant to the Employment Agreement
and the Employment Agreement shall continue to apply in accordance with its
terms; provided that you agree the Company may modify your duties and
responsibilities at senior executive level commensurate with the general nature
of services previously performed by you during the Continued Employment Period
to assist in the smooth transition of your role as Chief Executive Officer and
that “Good Reason” shall not exist as a consequence thereof.

3. Transition Period. Pursuant to the terms of the Employment Agreement, the
Transition Period (as defined in the Employment Agreement) shall commence on the
Separation Date. During the Transition Period, you will be employed by the
Company as a part-time employee without title providing, at the request and
direction of the Company’s Chief Executive Officer and/or Board, not more than
500 hours of service per 12-month period (at mutually agreed-upon times) at any
of the Company’s offices in Florida (with reasonable domestic travel to other
locations as mutually agreed by you and the Company) or such other location as
may be mutually agreeable to you and Company, such services to be commensurate
with the general nature of services previously performed by you or other senior
executive-level employees of Company during your employment during the
Employment Term (as defined in the Employment Agreement) or of a nature that the
Chief Executive Officer and/or Board determines is reasonably necessary or
desirable to transition your position as Chief Executive Officer to your
successor. You will be paid $1 million per year for each of the five years in
the Transition Period in ratable periodic installments (not less frequently than
monthly). Any travel undertaken



--------------------------------------------------------------------------------

EXECUTION VERSION

 

by you for the Company during the Transition Period shall be at the same level
of travel and accommodation as provided to you immediately prior to the
Separation Date and you shall continue to receive expense reimbursement in
accordance with the Company policy applicable to other senior executives of the
Company generally.

4. Severance Benefits.

(a) General. Pursuant to the applicable terms of the Employment Agreement
(including your obligations under Section 12 therein), you will receive
severance payments and benefits (“Severance Benefits”) as provided in Exhibit A
hereof.

(b) Accrued Compensation. In addition, on the Separation Date (or thereafter
pursuant to the terms of ongoing employee benefit plans), you will be paid any
Accrued Compensation in accordance with the applicable provisions in the
Employment Agreement.

5. Code Section 409A. As a result of the application of Code Section 409A (as
defined in the Employment Agreement), you and the Company have agreed, pursuant
to Section 22(b) of the Employment Agreement, to delay the payment of the
Transition Payments and the Severance Benefits (under Paragraphs 1 and 3 of
Exhibit A) until the date that is the earlier of (i) July 21, 2014 and (ii) the
date of your death (the earlier of the foregoing, the “Delayed
Date”). Accordingly, upon the Delayed Date, the Company shall pay you (or your
beneficiaries or estate, if applicable) in a cash lump sum (x) $2,000,000 (under
Paragraph 3 of Exhibit A), (y) the unpaid Salary Continuation payments (under
Paragraph 1 of Exhibit A) from the Separation Date through the Delayed Date and
(z) the unpaid Transition Period payments (under Paragraph 3 of this Letter
Agreement) from the Separation Date through the Delayed Date. Any remaining
payments shall continue to be made pursuant to the terms of this Letter
Agreement and Exhibit A hereof.

6. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Letter Agreement or as otherwise required by applicable law,
you will not receive any additional compensation, severance or other benefits of
any kind following the Separation Date.

7. Ongoing Obligations. After the Separation Date, the provisions of Sections
4(b), 6(a), 6(c), 8, 10(d)(i), 10(d)(iii), 10(d)(v)(B), 10(f)(i) and (ii), 11
through 22 (inclusive) of the Employment Agreement shall continue to apply in
accordance with their terms; provided that in the event of the Company’s failure
to make a payment to you pursuant to this Letter Agreement (a “Non-Payment”),
then your non-competition obligations pursuant to Section 12(a)(i) of the
Employment Agreement shall cease upon the 30th day of your written notice to the
Company of such Non-Payment unless the Company cures such Non-Payment prior to
the 30th day, in which case the non-competition obligations shall apply per
their terms; and, provided further, that for the avoidance of doubt, the
indemnification provisions in Section 21 of the Employment Agreement shall
continue to apply to your actions or inactions on behalf of the Company during
the Transition Period, but, for actions or inactions on behalf of the Company
during the Transition Period, the liability insurance provisions of Section 21
of the Employment Agreement shall cease to apply upon the Separation Date. Your
Retention Award, paid to you in April 2012, shall continue to be subject to
repayment by you to the Company in accordance with

 



--------------------------------------------------------------------------------

EXECUTION VERSION

 

the terms of Paragraph 1 of Amendment No. 6 to the Employment Agreement;
provided that (i) all references to “December 31, 2020” shall be changed to the
fifth anniversary of the Separation Date and (ii) the pro-rata portion of the
Retention Award subject to such repayment shall equal $1,410.66 multiplied by
the number of days remaining from the applicable termination date through the
fifth anniversary of the Separation Date.

8. Governing Law. This Letter Agreement will be governed by, and construed under
and in accordance with, the internal laws of the State of Maryland, without
regard to the choice of law rules thereof, and any disputes will be resolved in
accordance with Section 20 of the Employment Agreement.

9. Tax Matters. The Company may withhold from any and all amounts payable under
this Letter Agreement or the Employment Agreement such federal, state, local or
foreign taxes as may be required to be withheld pursuant to any applicable law
or regulation. The intent of the parties is that payments and benefits
contemplated under this Letter Agreement and the Employment Agreement that are
subject to Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder comply with the requirements thereof, and, accordingly,
to the maximum extent permitted, this Letter Agreement will be interpreted to be
in compliance therewith. For purposes of Internal Revenue Code Section 409A,
your right to receive installment salary continuation severance payments as
contemplated under Exhibit A hereof and your right to Transition Payments will
be treated as a right to receive a series of separate and distinct payments. You
and the Company hereby agree that your termination of employment on the
Separation Date will constitute a “separation from service” within the meaning
of Internal Revenue Code Section 409A.

10. Entire Agreement. Except as otherwise expressly provided herein, this Letter
Agreement and the exhibit attached hereto constitute the entire agreement
between you and the Company with respect to the subject matter hereof and
supersede any and all prior agreements or understandings between you and the
Company with respect to the subject matter hereof, whether written or oral
(including, except as set forth above, the Employment Agreement). This Letter
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, and their respective heirs, successors and assigns, provided that
neither you nor the Company (except pursuant to the immediately following
sentence) may assign your rights or obligations hereunder. The Company shall
require any successor to all or substantially all of the business and/or assets
of the Company, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise, by an agreement in form and substance
satisfactory to you, expressly to assume and agree to perform this Letter
Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place. This Letter Agreement
may be amended or modified only by a written instrument executed by you and the
Company.

If this Letter Agreement accurately reflects your understanding as to the terms
and conditions of your termination of employment with the Company, please sign
and date one copy of this Letter Agreement in the space provided below and
return the same to me for the Company’s records.

 



--------------------------------------------------------------------------------

EXECUTION VERSION

 

On behalf of the Company, I wish you the best of luck in your future endeavors.

 

FTI CONSULTING, INC. By:   /s/ Eric B. Miller Name:   Eric B. Miller Title:  
Executive Vice President, General Counsel and Chief Risk Officer

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of my termination of employment with the Company, and I
hereby confirm my agreement to the same.

 

/s/ Jack B. Dunn, IV

Name: Jack B. Dunn, IV Date: Dec. 13, 2013

 



--------------------------------------------------------------------------------

EXHIBIT A

SEVERANCE BENEFITS

 

1. Salary Continuation. Continuation of your annual base salary in the annual
amount of $1,550,000 through December 31, 2015 to be paid in accordance with the
Company’s normal payroll practices commencing on the first payroll date after
the Separation Date. For the avoidance of doubt, in the event of your Disability
(as defined in the Employment Agreement) or death prior to your receipt of all
of the payments referenced in this Paragraph 1, the remaining payments shall be
paid to you or your heirs, beneficiaries and/or legal representatives as
applicable.

 

2. Stock Awards.

 

  a. All stock options and equity-based stock awards (other than
performance-based awards) shall immediately vest on the Separation Date.

 

  b. All stock options shall remain exercisable for 12 months following your
Separation Date, but in no event later than the stated term of the options.

 

  c. All performance-based awards shall vest in accordance with terms of the
applicable award agreements.

 

3. Lump Sum Payment. $2.0 million lump sum payment to be paid within 10 days of
Separation Date.

 

4. Welfare Benefits. Continuation of group health and group life insurance
benefits for you and your spouse and eligible dependents at the same benefit
levels in effect from time to time with respect to active senior executives of
the Company for the lifetimes of you and your spouse and, in the case of your
eligible dependents, until such dependent’s attainment of the maximum age up to
which the Company’s plan, as then in effect, covers dependents of Company
employees, and the cost of such coverage during the Transition Period shall be
borne by you and the Company in the same ratio as the cost-sharing in effect
under the Company’s policies and procedures for Company executives immediately
prior to the Separation Date and shall be borne by you exclusively after the
expiration of the Transition Period. The foregoing benefit is subject to the
plan’s eligibility requirements and your continued payment of premiums. In the
event such continued benefits are not permitted by the applicable plan or by
applicable law (or would expose the Company to tax penalties), the Company will
at such time pay you a lump sum amount in cash sufficient to reimburse you and
your dependents, on an after-tax basis, for a proportionate amount of the
reasonable cost of comparable individual or other replacement coverage through
the end of the Transition Period.

 

5. Car Lease. During the Transition Period you shall have continued lease and
use of an automobile of your choice at the Company’s expense.

 

A-1



--------------------------------------------------------------------------------

6. Legal Fees. Within 30 days following its receipt of an invoice, the Company
shall pay directly, or reimburse you, for all reasonable legal fees incurred in
connection with your negotiation and entering into of this Letter Agreement, up
to a maximum amount of $50,000.

 

A-2